Citation Nr: 0728880	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a bilateral foot 
disorder.

Entitlement to service connection for a bilateral ankle 
disorder.

Entitlement to service connection for obsessive compulsive 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1991 to 
August 1993.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board).  Such a hearing was 
scheduled for April 2007.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(d).  

In written argument presented in July 2007, the veteran's 
representative requested that the appeal be remanded to 
schedule another hearing as their was no indication contained 
in the claims file that the veteran failed to report for the 
hearing.  That is inaccurate, as the claims file contains a 
preprinted memorandum indicating that the veteran failed to 
appear.  The memorandum is signed by the Veterans Law Judge 
who would have presided over the hearing and is dated the day 
on which the hearing was scheduled.  Nevertheless, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action on his part is required.


REMAND

Review of the evidence of record reveals that additional 
evidentiary development is required prior to further 
appellate review.

On the veteran's initial application for service connection, 
he reported that he had undergone two surgeries on both feet 
with no resolution to his problems.  Review of the medical 
evidence of record, however, does not reveal any reference 
whatsoever to foot surgery.  Therefore, upon remand, the 
veteran should be requested to provide further information as 
to when and where the surgery was performed, so that records 
reflecting the surgery may be obtained for review by 
adjudicators.  

In the veteran's October 2003 notice of disagreement, he 
stated that his VA physician had told him his compulsive 
disorder was related to his military service.  While the 
claims file currently contains some VA treatment records, 
there are no mental health treatment records available for 
review.  Furthermore, we note that the VA records in the file 
were all generated at the Kansas City VA medical facility.  
As the veteran moved to Georgia at some point in 2002, 
records from the appropriate VA medical facility in that 
state should also be obtained.

We note that the evidence of record currently does not 
contain a diagnosis indicating the presence of a current 
disability involving the ankles.  The veteran is hereby 
notified of the absence of this critical element required for 
a successful claim for service connection.  As further 
medical records are being obtained in connection with the 
other two issues on appeal, further review of this issue will 
be deferred until these records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted to 
provide additional information regarding 
the two surgeries he reports having on his 
feet.  After obtaining the relevant 
information along with any appropriate 
release of information forms, the RO 
should obtain copies of records reflecting 
the surgeries for inclusion in the 
veteran's claims file. 

2.  The veteran should be asked to 
identify the VA medical facilities at 
which he received treatment since 2002.  
Copies of the veteran's treatment records, 
to include mental health treatment 
records, from the identified facilities 
should be obtained.

3.  Following review of the records 
obtained pursuant to the above requests, 
the RO should accomplish any additional 
evidentiary development deemed 
appropriate, to include obtaining any 
medical opinions, if indicated.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

